Title: From Thomas Jefferson to Anderson Bryan, 6 January 1790
From: Jefferson, Thomas
To: Bryan, Anderson



Sir
Monticello Jan. 6. 1790.

Since my return home I learn that the survey under my order of council adjoining Edgehill has been curtailed by a younger entry and survey of Mr. James Marks now assigned to Colo. Harvie. You remember my notifying my order of council to you on your first coming into office, my pressing you perpetually to survey it, our frequent searches for the old lines by which it was to be bounded, and particularly the loss we were at to find Colo. Randolph’s back line, for which alone I believe the completion of my survey waited. You assured me repeatedly that you would finish it the first moment possible, and it was among the last and most urging things I requested of you when I left home. Mr. Marks asked me to consent to his taking a part of this order of council by an entry, but I peremptorily refused. I suppose it possible he may have induced you to enter and survey it on a presumption I should consent. I have so much confidence in the justice of Mr. Harvie as to believe that he will cede this matter as soon as he shall know the truth of it. I therefore send the bearer to you express to beg of you to state the whole of this matter as circumstantially as possible, certify it as surveyor, and send it to me by the bearer, that I may have time to communicate it to Mr. Harvié and get his answer before I leave the state again. I will also thank you for a copy of his and my survey to see how they lie, and to be informed if you know whether he has obtained a patent or not. I shall hope  to see you before I leave the state which will be in February. I am Sir your very humble servt,

Th: Jefferson

